Title: To John Adams from Jean de Neufville & Fils, 14 March 1781
From: Neufville, Jean de, & Fils (business)
To: Adams, John



Most Honourable Sir
Amsterdam 14 March 1781

May we begg leave to offer to Yoúr Excellency annexed to this present fifty bonds or obligations with the thereto belonging Coupons to which nothing is wanted butt to be signd by Yoúr Excellency; they are numberd from Númber 21 to 30, and from Number 131 to 170.
It will make ús easy if we may be acquainted they are in Yoúr Excellencys possession, and if we may know there are more wanted we shall forward them directly. We as yett want bútt a very few, which we should be glad to receive the sooner the better, and the whole of what we did oúrselfs the honoúr to convey to Yoúr Excellency with the Compleat coupons to two hundred as soon as convenient for we may have every day some demand for them though as we múst judge from Circúmstances Amsterdam wont be at present the greatest markett.
We had the honoúr to answer Yoúr Excellencys last favoúr she gave me sufficiently to think, bútt was not clear enough to interprete a Letter written from the Hagúe and mentioning that Yoúr Excellency had been there and presented no memoriall, reflecting on what had passed I did not interprete this as it ware, that the memoriall had not been comunicated to the States; and from the dependence I made on the Confidence Yoúr Excellency honourd me with I should not more have troubled my head about it; if not another intelligence had come to me through the Same Channell today; that the Memoriall had been presented by Mr. Dúmas to Mr. Lohman president of the States for this week, and so certainly comunicated to the Prince of Orange, bútt not so certain wether to the States; the Contents we were also acquainted with and are sorry only that she rúnns the risq not to be Comunicated to their H. M. which intirely depends from the President, we wishd we were misinformed in this Circúmstance, bútt we know something of the measúres taken in this Country; for which reason we are in hopes, as we heard only in generall that the Memoriall had been Comunicated to the Ministers (the Letter was not Circúmstanciall on this matter,) that it was to the Coúrt of France and Rússia, and that those Coúrts will be directly Acquainted therewith. What becomes of oúr selfs we do not Care, oúr cheif anxiety is for the Republicq and the other trúe friends for America in her; this is oúr only reason for extending on this matter. I will have some information next week from other Provinces; and as for the present I begg only leave to add that neither any person belonging to the Regency of this City nor my Son had given me any intelligence of what passed at the Hagúe where I have always found the Report of the President to be of great influence; bútt this I doúbt not Yoúr Excellency múst be acquainted with.
We join to this again a pack of letters received for Yoúr Excellency, begging leave to assúre her that we have the honoúr to be with the most Respectfúll Regard Honourable Sir Yoúr Excellencys most devoted and most obed. huml. serts.

John de Neufville & Son

